Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00427-CV

                               IN THE INTEREST OF J.M.O.

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01766
                 Honorable Charles E. Montemayor, Associate Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is REVERSED and the cause is REMANDED to the trial court for further proceedings.

       We ORDER all costs of this appeal assessed against appellee, the Texas Department of
Family and Protective Services.

       SIGNED December 10, 2014.


                                                _____________________________
                                                Karen Angelini, Justice